PER CURIAM
This is an original proceeding to review a ballot title certified to the Secretary of State by the Attorney General. Petitioner is an elector who is entitled, under ORS 250.085(2), to seek a revised ballot title. His only claim, which the Attorney General agrees is well taken, is that the caption of the Attorney General’s ballot title incorrectly states that the proposed initiative measure amends the state constitution. In fact, the measure is a proposed statutory change. We agree with the parties and, accordingly, modify the Attorney General’s ballot title to correct that error. We certify the following ballot title to the Secretary of State:
PERMITS SALE OF MARIJUANA TO ADULTS THROUGH STATE LIQUOR STORES
RESULT OF “YES” VOTE: “Yes” vote permits state-licensed cultivation, sale of marijuana for medical purposes and to adults.
RESULT OF “NO” VOTE: “No” vote retains present prohibition on cultivation and sale of marijuana.
SUMMARY: Replaces state, local marijuana laws except DUII laws. Directs OLCC to license marijuana cultivation by qualified persons and purchase entire crop. Commission sells, marijuana at cost to pharmacies and medical research facilities for medical purposes and to qualified adults for profit through state liquor stores. Ninety percent of net proceeds go to state general fund; smaller percentages for drug abuse education, treatment, promotion of certain hemp products. Bans sales to, possession by minors. Bans public consumption except where signs permit and minors barred. Provides penalties.
Ballot title certified as modified.